                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 RUSSELL PATRICK BROWN,                           )
                                                  )
            Petitioner,                           )
                                                  )
 v.                                               )            No. 1:17-CV-29-RLJ-CHS
                                                  )
 KEVIN HAMPTON, Warden,                           )
                                                  )
            Respondent.                           )


                                 MEMORANDUM OPINION

       On May 21, 2013, a jury in the Bradley County, Tennessee Criminal Court, convicted

Russell Patrick Brown (“Petitioner) of first-degree premeditated murder and aggravated arson

[Doc. 1]. For these convictions, Petitioner received respective sentences of life and a concurrent

twenty years [Id.]. Petitioner now brings this pro se petition for a writ of habeas corpus under 28

U.S.C. § 2254, challenging the legality of those convictions [Id.].

       Warden Kevin Hampton (“Warden” or “Respondent”) has submitted an answer to the

petition, which is supported by copies of the state court record [Docs. 10 and 10-1 through 10-21].

Petitioner has replied to the Warden’s answer [Doc. 12], and thus the case is ripe for disposition.

Because the Court can decide this case on the record, without receiving new evidence, an

evidentiary hearing is not warranted. Rule 8, Rules Governing Section 2254 Cases In The United

States District Courts.

       For reasons which appear below, the Court will DENY and DISMISS this petition.

                                I.   PROCEDURAL HISTORY

       Petitioner filed a direct appeal from his convictions and sentences. On November 20, 2014,

the Tennessee Court of Criminal Appeals (“TCCA”) affirmed Petitioner’s convictions. State v.
Brown, No. E201302663CCAR3CD, 2014 WL 12649802 (Tenn. Crim. App. Nov. 20, 2014),

perm. app. denied (Tenn. 2015). On June 29, 2015, Petitioner filed a pro se petition for post-

conviction relief in the trial court [Doc. 10-12 at 3-69, 72]. The trial court denied relief, the TCCA

affirmed that denial, and the Tennessee Supreme Court (“TSC”) denied Petitioner’s application

for permission to appeal. Brown v. State, No. E201600437CCAR3PC, 2016 WL 6087671, at *1

(Tenn. Crim. App. Oct. 18, 2016), perm. app. denied (Tenn. 2016).

       Petitioner then brought this timely habeas corpus application in this Court.

                              II.     FACTUAL BACKGROUND

       The following factual recitation is taken from the TCCA’s post-conviction opinion.

               The petitioner’s convictions were based on his stabbing a friend to
               death in a motel room and then setting fire to his bed before fleeing.
               The petitioner turned himself in to the police approximately
               eighteen hours later and testified in his own defense at trial, relating
               the following: He and the victim had been friends since childhood,
               with their friendship eventually turning into a sexual relationship,
               based on drugs. The petitioner explained that he did not consider
               himself a homosexual, but he engaged in sexual encounters with the
               victim because he was addicted to cocaine, which the victim
               provided for him.

               On New Year's Eve, 2011, the petitioner and the victim purchased
               alcohol, cocaine, and prescription pills and socialized with the
               victim’s roommates at his apartment. At about 11:00 p.m., he and
               the victim checked into a motel, where they continued to drink and
               use drugs. The petitioner then penetrated the victim anally, and the
               victim performed fellatio on the petitioner.

               The petitioner testified that he never allowed the victim to penetrate
               him anally because he was not a homosexual. He said that the victim
               was aware that he was opposed to that type of relationship[.] That
               night, however, he awoke to find the victim penetrating him anally,
               which enraged him. He got the victim off of him, and the two men
               began a physical altercation. When he saw that a pocketknife that
               they had used earlier in the evening to cut their crack cocaine was
               open on the nightstand, he picked it up and stabbed the victim
               nineteen times. He then set fire to the bed, took the victim's car, and
               fled the scene.

                                                  2
               On cross-examination, the petitioner claimed that the victim had
               informed him that he had AIDS after letting the petitioner perform
               on him, and attempting to have anal intercourse with the petitioner.
               The petitioner conceded that he was larger than the victim, that the
               victim was unarmed, that the fight was over when he picked up the
               knife with the intent to harm the victim, and that he had intentionally
               set the fire.

               The petitioner also presented in his defense a board-certified
               neurologist, Dr. Louise Ledbetter, who opined that the petitioner
               was “unable to make good decisions” and “lacked the ability to
               premeditate” due to his intoxication from the drugs and alcohol he
               had consumed that night. In rebuttal, the State presented board-
               certified forensic psychiatrist Dr. Jerry Glynn Newman, Jr., who
               opined that the petitioner had the capacity to premeditate at the time
               of the murder.

Brown, 2016 WL 6087671, at *1.

       On this evidence, the jury convicted Petitioner of first-degree premediated murder and

aggravated arson.

                                       III.    DISCUSSION

       Petitioner’s 35-page § 2254 petition lists four claims for relief: (1) insufficient evidence

of premeditation to support his first-degree murder conviction; (2) insufficient evidence to sustain

his aggravated assault conviction; (3) the trial court refused to give a self-defense instruction; and

(4) counsel gave him ineffective assistance [Doc. 1, Pet. at 5-11, 14-34]. All claims, except for

parts of Claim 4, were adjudicated in the state courts.

A.     Standard for Adjudicated Claims

       Adjudicated claims are evaluated under the review standards in 28 U.S.C. § 2254(d), as

amended by the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA). That statutory

provision instructs a court considering a habeas claim to defer to any decision by a state court

concerning the claim unless the state court’s judgment (1) “resulted in a decision that was contrary



                                                  3
to, or involved an unreasonable application of, clearly established Federal law, as determined by

the Supreme Court of the United States” or (2) “resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C.A. § 2254(d)(1)-(2).

       A state court’s decision is “contrary to” federal law when it arrives at a conclusion opposite

to that reached by the Supreme Court on a question of law or resolves a case differently than has

the Supreme Court on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362,

413 (2000). An “unreasonable application” occurs when a state court decision identifies the

governing legal rule in Supreme Court cases but unreasonably applies the principle to the particular

facts of the case. Id. at 407. A habeas court is to determine only whether the state court’s decision

is objectively reasonable, not whether, in the habeas court’s view, it is incorrect or wrong. Id. at

411; see also Cavazos v. Smith, 565 U.S. 1, 2 (2011) (explaining that “a federal court may not

overturn a state court decision rejecting a sufficiency of the evidence challenge simply because the

federal court disagrees with the state court”); Harrington v. Richter, 562 U.S. 86,102 (2011)

(“[E]ven a strong case for relief does not mean the state court’s contrary conclusion was

unreasonable.”).

       This is a high standard to satisfy. Montgomery v. Bobby, 654 F.3d 668, 676 (6th Cir. 2011)

(noting that “§ 2254(d), as amended by AEDPA, is a purposefully demanding standard . . .

‘because it was meant to be’”) (quoting Harrington, 562 U.S. at 102). Further, findings of fact

which are sustained by the record are entitled to a presumption of correctness—a presumption

which may be rebutted only by clear and convincing evidence. 28 U.S.C. § 2254(e)(1); see also

Henley v. Bell, 487 F.3d 379, 384 (6th Cir. 2007) (“[T]he habeas petitioner has the burden of

rebutting, by clear and convincing evidence, the presumption that the state court’s factual findings



                                                 4
were correct.”) (citing 28 U.S.C. § 2254(e)(1)).

       1.      Insufficient Evidence (First-Degree Premeditated Murder)

       In this claim, Petitioner maintains that there was not sufficient evidence of premeditation,

given the circumstances surrounding the killing. More specifically, Petitioner contends that he

and the victim were childhood friends whose relationship had evolved into a sexual one, fueled by

the victim providing drugs to Petitioner. Petitioner points to proof showing that, on the night of

the crime, he and the victim used drugs and alcohol, that the victim’s abrasions may have resulted

from a struggle, that Petitioner anally penetrated the victim on the night of the crime, and that

Petitioner, who did not consider himself to be homosexual, never allowed himself penetrated

anally by the victim.

       Petitioner also points to evidence demonstrating that he awakened to find the victim anally

penetrating him, that he got the victim off him, and that an altercation ensued, during which the

victim divulged to Petitioner that he (the victim) had contracted Acquired Immune Deficiency

Syndrome (“AIDS”). Petitioner recounts that he then grabbed an open knife from the night stand

and stabbed the victim. Petitioner continued stabbing the victim because Petitioner “was really

mad that he would violate him like that” because anal penetration of Petitioner “was not part of . .

. and had never been part of the relationship” [Doc. 1 at 19]. Petitioner submits that a defense

expert’s testimony supported that, based on Petitioner’s self-report that he had ingested various

drugs and alcohol, Petitioner lacked the ability to premediate a homicide [Id. at 21]. Even the

State’s expert testified that a combination of alcohol and drugs could lower one’s inhibition and

cause difficulty in controlling one’s emotion, so asserts Petitioner [Id.].

       Respondent maintains that Petitioner argued to the TCCA in his direct appeal that he was

too intoxicated to premediate the murder [Doc. 11 at 21]. Respondent points out that the TCCA



                                                   5
found the jury was properly instructed on intoxication [Id.]. Respondent argues that the TCCA’s

determination that a rational trier of fact could have found the proof sufficient as to the element of

premeditation (along with other elements of a premeditated first-degree murder offense) was not

an “objectively unreasonable” application of the Supreme Court precedent [Id.]. Respondent thus

concludes that Petitioner’s claim of insufficient evidence of premeditation should be dismissed

[Id.].

                a)      Law on Insufficient Evidence

         The controlling rule in a Supreme Court case for resolving a claim of insufficient evidence

is contained in Jackson v. Virginia, 443 U.S. 307 (1979). See Gall v. Parker, 231 F.3d 265, 287-

88 (6th Cir. 2000) (observing that Jackson is the governing precedent for claims of insufficient

evidence), superseded by statute on other grounds as recognized by Parker v. Matthews, 132 S.

Ct. 2148 (2012). In Jackson, the Supreme Court held that evidence, when viewed in the light most

favorable to the prosecution, is sufficient if any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson, 443 U.S. at 319. Resolving conflicts

in testimony, weighing the evidence, and drawing reasonable inferences from the facts are all

matters which lie within the province of the trier of fact. Id. at 319.

         A habeas court reviewing an insufficient-evidence claim must apply two levels of

deference. Parker v. Renico, 506 F.3d 444, 448 (6th Cir. 2007). Under Jackson, deference is

owed to the fact finder’s verdict, “with explicit reference to the substantive elements of the criminal

offense as defined by state law.” Tucker v. Palmer, 541 F.3d 652, 656 (6th Cir. 2008) (quoting

Jackson, 443 U.S. at 324 n.16). Similarly, under AEDPA, deference is also owed to the state

court’s consideration of the trier-of-fact’s verdict. Cavazos, 565 U.S. at 7 (noting the double

deference owed “to state court decisions required by § 2254(d)” and “to the state court’s already



                                                   6
deferential review”). Hence, a petitioner “bears a heavy burden” when insufficiency of the

evidence is claimed. United States v. Vannerson, 786 F.2d 221, 225 (6th Cir. 1986).

               b)      Analysis

       On direct review, Petitioner presented to the TCCA his claim that the evidence was not

sufficient to sustain his first-degree murder conviction. Brown, 2014 WL 12649802, at *4. The

TCCA began its discussion of the claim by referring to Jackson as the rule controlling challenges

to the sufficiency of evidence, then turned to the elements of the offense of conviction. Id., 2014

WL 12649802, at *4-5. Citing to Tennessee Code Annotated § 39-13-202(a)(1) (2007), the TCCA

stated: “First degree murder is the premeditated and intentional killing of another.” Id., 2014 WL

12649802, at *5. The TCCA defined “premeditation” as:


                an act done after the exercise of reflection and judgment. …
               “Premeditation” means that the intent to kill must have been formed
               prior to the act itself. It is not necessary that the purpose to kill pre-
               exist in the mind of the accused for any definite period of time. The
               mental state of the accused at the time the accused allegedly decided
               to kill must be carefully considered in order to determine whether
               the accused was sufficiently free from excitement and passion as to
               be capable of premeditation.

Id., 2014 WL 12649802, at *5 (quoting Tenn. Code Ann. § 39-13-202(d)).

       The TCCA observed that premeditation is a jury question and may be established by

circumstances surrounding the killing, based upon such factors as “[t]he use of a deadly weapon

upon an unarmed victim; the particular cruelty of the killing; declarations by the defendant of an

intent to kill; evidence of procurement of a weapon, preparations before the killing for concealment

of the crime;. . . calmness immediately after the killing, . . .the infliction of multiple wounds[;] the

destruction or secretion of evidence at the murder[;] and the defendant’s failure to render aid to a

victim.” Id., 2014 WL 12649802, at *5 (all internal citations omitted). The TCCA explained that

a jury was not limited to any specific evidence in determining whether a killing occurred after the

                                                   7
exercise of reflection and judgment. Id., 2014 WL 12649802, at *5.

        Summarizing the proof which sustained the first-degree premeditated murder conviction,

the TCAA pointed to evidence that established that the victim died as a result of multiple stab

wounds; that Petitioner testified that, by the time he picked up the knife, the fight that had ensued

between the victim and him had subsided; and that he picked up the knife with the intent to harm

the victim. Id., 2014 WL 12649802, at *5. The TCCA also pointed to evidence showing that

Petitioner stabbed the victim 19 times, including several times in the victim’s neck and chest, and

that the victim likely would have survived his wounds (including two neck and chest wounds that

would have been fatal within minutes) if he had received medical treatment. Id., 2014 WL

12649802, at *5.

        Other circumstances indicative of a state of mind of premeditation, according to the TCCA,

were that the victim, based upon his neck and chest wounds, would have been making “gurgling”

noises; that, rather than render aid to the victim, Petitioner set the bed on fire and fled the scene in

the victim’s car; and that Petitioner disposed of the murder weapon and drove to various family

members’ homes before turning himself in to police. Id., 2014 WL 12649802, at *5. Given proof

of Petitioner’s procurement of a deadly weapon; his use of the weapon to inflict 19 stab wounds

(including several to the victim’s neck and chest—both vital areas of the body) on an unarmed

victim; his failure to render aid to the victim, despite seeing him bleeding profusely; his destruction

of evidence by setting the bed on fire; his flight from the scene; and his disposal of the murder

weapon, the TCCA found that such proof was sufficient to support a rational juror’s inference that

Petitioner acted with premeditation in committing the killing. Id., 2014 WL 12649802, at *6.

        The TCCA, while acknowledging that Petitioner asserted that his voluntary intoxication

rendered him incapable of premeditation, nonetheless reasoned that the jury heard evidence that



                                                   8
Petitioner was under the influence of various drugs and alcohol at the time of the killing and

evidence in the form of conflicting testimony from two experts about the effects of those drugs

and whether Petitioner had the capability to premeditate at the time of the killing. Id., 2014 WL

12649802, at *6. Observing that the jury was properly instructed on intoxication and specifically

told of the relevance of intoxication on a defendant’s culpable mental state, the TCCA held that

the jury, by its verdict, had determined that Petitioner acted intentionally and with premeditation

when he stabbed the victim and that his voluntary intoxication did not negate that intent. Id., 2014

WL 12649802, at *6. The TCCA rejected Petitioner’s claim, finding that he was not entitled to

relief. Id., 2014 WL 12649802, at *6.

       Petitioner has presented nothing to show that the TCCA unreasonably determined that the

evidence presented to the jury was sufficient to sustain his first-degree premeditated murder

conviction. 1 When there is conflicting evidence regarding an issue, a jury’s choice between such

evidence furnishes no basis for habeas corpus relief. Cavazos, 565 U.S. at 6 (“[A] reviewing court

‘faced with a record of historical facts that supports conflicting inferences must presume—even if

it does not affirmatively appear in the record—that the trier of fact resolved any such conflicts in

favor of the prosecution, and must defer to that resolution.’”) (quoting Jackson, 443 U.S. at 326).

Petitioner presented evidence to show intoxication; the State presented contrary evidence; and the

jury chose to accept the State’s version of events.

       Given the above proof, the Court finds that TCCA’s application of Jackson was not

unreasonable and that its resulting decision was not based on an unreasonable factual

determination. No writ will issue with respect to this claim.



1
  Indeed, during Petitioner’s post-conviction appeal, the TCCA referred to the post-conviction
court’s characterization of the wealth of evidence against Petitioner as a “mountain of proof
pointing to the [p]etitioner’s guilt.” Brown, 2017 WL 6087671 at *5 (alteration in original).
                                                 9
       2.      Insufficient Evidence (Aggravated Arson)

       Petitioner maintains, in his second claim, that there was inadequate evidence sustaining his

aggravated arson conviction [Doc. 1 at 23]. Petitioner argues that he did not set the bed afire to

destroy evidence of the killing, but instead to eliminate the existence of any trace of his rape [Id.

at 23-24]. Petitioner asserts that he was acting in self-defense and with a mental state immediately

after his rape that is insufficient to meet the mens rea requirement for aggravated arson [Id. at 24].

Respondent argues that the jury was properly instructed on voluntary intoxication, that its verdict

reflects that it found Petitioner possessed the requisite mens rea beyond a reasonable doubt, and

once again, that the state court’s determination on this claim must remain undisturbed under the

deferential standard of review [Doc. 11 at 23].

       When this issue was raised on direct appeal, the TCCA first held that Petitioner had waived

the issue by failing to support it in the argument section of his brief. Brown, 2014 WL 12649802,

at *6. The TCCA then noted that, notwithstanding the waiver, the evidence was sufficient under

Jackson to sustain his conviction for aggravated arson.

       The TCCA cited to Tennessee Code Annotated § 39-14-301(a)(1), which provides that a

person commits aggravated arson when he “knowingly damages any structure by means of a fire

... [w]ithout the consent of all persons who have a possessory, proprietary or security interest

therein,” and “[w]hen one (1) or more persons are present therein[.]” Id., 2014 WL 12649802, at

*7. The TCCA explained that there is no requirement that the person or persons present be injured

or that the property actually be destroyed to commit aggravated arson and that the knowing mens

rea is satisfied where the person is aware of the nature of the conduct or the accompanying

circumstances. Id., 2014 WL 12649802, at *7.




                                                  10
          The state court recounted that Petitioner had testified that he intentionally set fire to the

bed in his motel room after stabbing the victim multiple times; that a fire marshal had testified that

there was no evidence that the fire had not been set intentionally; and that, had the fire department

not responded, the fire likely would have spread from Petitioner’s motel room to the entire

building. The TCCA also pointed out that the motel owner testified that he had not given Petitioner

permission to set the fire and that other guests were staying at the motel at that time. The TCCA

noted that, while Petitioner claimed that he had seen no other guests at the motel that evening, he

was aware that the victim was in the room when he set the fire and that an expert had testified that

the victim would have survived the stabbing for several minutes and was likely still alive when

Petitioner set the fire. Reasoning that, based on this evidence, a rational juror could conclude,

beyond a reasonable doubt, that Petitioner was guilty of aggravated arson, the TCCA did not grant

relief.

          Petitioner has not provided the Court with anything to establish that the TCCA’s

disposition of his challenge to the sufficiency of evidence to support his aggravated arson

conviction was an unreasonable application of Jackson. Coleman v. Johnson, 566 U.S. 650, 655

(2012) (“Jackson leaves juries broad discretion in deciding what inferences to draw from the

evidence presented at trial, requiring only that jurors ‘draw reasonable inferences from basic facts

to ultimate facts.’” (quoting Jackson, 443 U.S. at 319)).

          Thus, this Court concludes that the TCCA’s decision that Petitioner’s aggravated arson

conviction was sustained by adequate evidence is not an unreasonable application of Jackson.

Petitioner is due no relief on his second insufficient-evidence claim.




                                                   11
        3.      Self-Defense Jury Instruction

        In this claim, Petitioner maintains that the trial court refused to give an instruction on self-

defense, although the evidence shows that he was acting to defend himself against the rape and

against “getting AIDS—a deadly disease” [Doc. 1 at 26-27]. Petitioner argues that, likewise, the

trial court also refused to give a self-defense instruction for the aggravated arson charge, although

he supplies no argument to support that claim [Id. at 27]. In Petitioner’s reply, he argues

additionally that he was justified in killing the victim because the victim had breached their

understanding of no anal penetration of Petitioner; that Petitioner was fearful that the victim would

forcibly complete the rape he had started; and that Petitioner’s judgment was impaired by his

emotional response to the rape [Doc. 12].

        Citing to a Sixth Circuit case, 2 Petitioner maintains that that failure to instruct that a

defendant would have been justified in using deadly force to stop a rape is not harmless error and

that the TCCA’s rejection of his jury-instruction claim was an unreasonable application of the law

[Doc. 12, Reply at 8-9]. For the first time in these habeas proceedings, Petitioner claims in his

reply that the trial court’s error deprived him of the right to present a full defense [Id. at 9]. 3


2
  Petitioner cited to United States v. Baker, 199 F.3d 867 (1999), [Doc. 12 at 9], but he misstated
the case name. The correct citation is Barker v. Yukins, 199 F.3d 867 (6th Cir. 1999).
Nevertheless, this case was not decided by the Supreme Court and has no bearing on whether the
adjudication of Petitioner’s jury-instruction claim was contrary to or an unreasonable application
of Supreme Court precedent. See Williams v. Taylor, 529 U.S. 362, 412 (2000) (holding that “§
2254(d)(1) restricts the source of clearly established law to [Supreme Court’s] jurisprudence”).
3
   A “reply to an answer to a petition for writ of habeas corpus is not the proper pleading for a
habeas petitioner to raise additional grounds for relief.” McWilliams v. Klee, No. 2:11-14896,
2012 WL 4801518, at *2 (E.D. Mich. Oct. 9, 2012) (citing cases); see also Tyler v. Mitchell, 416
F.3d 500, 504 (6th Cir. 2005) (“Because the penalty-phase insufficiency argument was first
presented in Tyler’s traverse rather than in his habeas petition, it was not properly before the
district court, and the district court did not err in declining to address it.”). Because the “deprived
of a full defense” claim is not properly before the Court, it will be disregarded. Even if the claim
properly were before the Court, Petitioner did not raise it in his direct appeal brief [Doc. 10-8 at
32-37 (raising his jury-instruction claim on state law grounds generally and not on violation of his
                                                   12
       Respondent counters that Petitioner, having failed to establish that he reasonably believed

himself subject to imminent harm, was not entitled to the jury instruction and that, therefore, the

claim should be denied [Doc. 11 at 27].

       In addressing Petitioner’s jury-instruction claim, the TCCA first iterated the allegations he

offered in support. Brown, 2014 WL 12649802, at *7. Petitioner pointed to his own testimony

that he had been sexually assaulted by the victim and that the victim had told him that he suffered

from AIDS after engaging in sexual conduct with Petitioner as evidence that “fairly raised the

issue of self-defense.” Id., 2014 WL 12649802, at *7. Petitioner asserted that the trial court thus

should have given that instruction. Id., 2014 WL 12649802, at *7.

       The TCCA then reviewed the law on self-defense. Under Tennessee law, “a person not

engaged in unlawful activity and in a place he has a right to be is justified in using ‘force against

another person when and to the degree the person reasonably believes the force is immediately

necessary to protect against the other’s use or attempted use of unlawful force.’” Id., 2104 WL

12649802, at *8 (quoting Tenn. Code Ann. § 39-11-611(b)(1)). The person must have “a

reasonable belief that there is imminent danger of death or serious bodily injury” and the danger

creating this belief must be “real, or honestly believed to be real at the time” and “founded upon

objectively reasonable grounds.” Id., 2104 WL 12649802, at *8 (all citations omitted). The TCCA

pointed out that “a defendant is only entitled to a defense jury instruction where the issue is fairly

raised by the evidence” and that a defendant bears the burden of introducing such evidence. Id.,

2104 WL 12649802, at *8.




right to present a complete defense)]; thus, did not exhaust it; and now has procedurally defaulted
it.



                                                 13
       The TCCA iterated testimony given at trial that was relevant to the issue. Petitioner

testified that, when he awakened to find the victim sexually assaulting him, he easily pushed the

victim off of him and ended the assault. Id., 2104 WL 12649802, at *8. Petitioner further testified

that the two engaged in a physical fight, but that the fight had ended when he picked up pocket

knife with the intent to hurt the victim. Id., 2104 WL 12649802, at *8. An expert testified that

Petitioner had disclosed to the expert that he wanted to hurt the victim “because the victim hurt

[him].” Id., 2104 WL 12649802, at *8. The testimony, so determined the TCCA, did not suggest

that the Defendant reasonably believed he was in danger of imminent death or serious bodily injury

when he attacked the victim with the pocket knife. Id., 2014 WL 12649802, at *8.

       The TCCA next discussed Petitioner’s self-defense theory predicated on the victim’s

disclosure that he had AIDS after he and Petitioner had engaged in sexual conduct. The TCCA

determined that “the mere fact that the victim may have suffered from AIDS does not justify

physical aggression out of fear of contracting the disease.” Id., 2014 WL 12649802, at *8 (citations

omitted). The TCCA reasoned that, based on Petitioner’s testimony, the fight between the victim

and himself was over by the time he picked up the knife and attacked the victim. Id., 2104 WL

12649802, at *8. The TCCA reasoned that the prevention of possible exposure to AIDS did not

motivate Petitioner’s knife attack on the victim because Petitioner already had been exposed to

that disease. Id., 2104 WL 12649802, at *8. Concluding that the above summarized proof did not

raise an issue as to whether Petitioner acted in self-defense, the TCCA found no error in the trial

court’s refusal to instruct the jury on self-defense. Id., 2104 WL 12649802, at *8. It denied

Petitioner relief on his jury-instruction claim. Id., 2104 WL 12649802, at *8.

       The resolution of this issue hinged on state law governing whether the evidence fairly

raised the issue of self-defense so as to entitle a defendant to a self-defense instruction. The



                                                14
Supreme Court teaches that “it is not the province of a federal habeas court to reexamine state-

court determinations on state-law questions.” Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).

Hence, whether the denial of a jury instruction on self-defense violated state law generally is not

a cognizable claim in this habeas court. See Phillips v. Million, 374 F.3d 395, 397 (6th Cir. 2004)

(explaining that “[s]tate-law trial errors will not warrant habeas relief unless the error rises to the

level of depriving the defendant of fundamental fairness in the trial process.”). The Court sees no

fundamental unfairness in the state court’s refusal to instruct Petitioner’s jury on the state law of

self-defense.

       Moreover, Petitioner does not cite to a Supreme Court case that holds that a criminal

defendant is constitutionally entitled to a self-defense instruction, and this Court has found no such

case. Indeed, there is authority to the contrary. See Horton v. Warden, Trumbull Corr. Inst., 498

F. App’x 515, 523 (6th Cir. 2012) (explaining that there is “no Supreme Court decision

unmistakably setting down” the rule “that a criminal defendant has a due process right to a jury

instruction on self-defense”); Phillips, 374 F.3d at 397 (observing that a petitioner “offered no

United States Supreme Court authority suggesting that the [state] courts unreasonably applied

clearly established federal law in denying him a jury instruction on self-defense”). The Supreme

Court “has held on numerous occasions that it is not an unreasonable application of clearly

established Federal law for a state court to decline to apply a specific legal rule that has not been

squarely established by this Court.” Knowles v. Mirzayance, 556 U.S. 111, 122 (2009) (citing

Wright v. Van Patten, 552 U.S. 120, 123 (2008) (per curiam) (internal quotation marks omitted)).

       Because the Supreme Court has not squarely-established the specific legal rule that the

Constitution guarantees a criminal defendant a self-defense instruction, the state court’s resolution

of Petitioner’s claim cannot be contrary to or an unreasonable application of controlling rule in a



                                                  15
Supreme Court case. Accordingly, Petitioner can be granted no relief on his claim.

        4.      Ineffective Assistance

        Petitioner claims that counsel gave him ineffective assistance by: 1) failing to spend

adequate time meeting and speaking with him about his case; 2) failing to move to suppress

Petitioner’s confession; 3) coercing Petitioner to testify; 4) suffering from a conflict of interest;

5) failing to attend Petitioner’s psychiatric evaluation by the State’s expert witness; 6) failing

adequately to investigate, prepare and present a self-defense claim at trial; 7) failing to secure

exculpatory evidence; and 8) failing to interview defense witnesses to establish the victim’s

violent propensities [Id. at 29-31]. Petitioner maintains, in his last claim of ineffective assistance,

that counsel’s multiple errors, while perhaps harmless in isolation, “were cumulative in nature”

and of such magnitude as to deny him a right to a fair trial [Id. at 31-32]. In support of his

cumulative-error claim, Petitioner lists a collection of alleged attorney errors, including that

counsel failed to (a) tell the jury that the murder weapon belonged to the victim; (b) present

evidence to the jury that the knife was lying opened and ready to use near the bed; (c) adequately

raise self-defense to support the trial court’s issuance of a self-defense instruction; (d) call

witnesses to testify regarding the victim’s propensity for violence; (e) introduce the victim’s past

criminal history that would have shown a pattern of violent behavior; (f) call witnesses to testify

that to tell the jury that Petitioner and victim spent $106 on liquor on the night of the crime; and

(g) tell the jury that Petitioner has consumed over half a bottle of Paul Masson Brandy [Id. at 29-

32].

        The Warden argues, in his answer, that Petitioner has raised eight claims of ineffective

assistance (referring to claims 1-8); that Petitioner has procedurally defaulted three of those

claims, specifically claims 2, 6 and 7; and that Petitioner is not is not entitled to relief with regard
                                                   16
to the state court decisions rejecting claims 1, 3, 4, 5, and 8 on the merits, given the deferential

standards of review set forth in 28 U.S.C. § 2254. The Warden also suggests that Petitioner has

not established that counsel’s performance was deficient for any error, singly or collectively. The

Court first turns to the claims that, purportedly, were procedurally defaulted.

               a)       Procedural Defaulted Claims

       The Warden asserts that Petitioner failed to offer to the TCCA his claims that that counsel

failed to seek to suppress Petitioner’s confession (claim 2); to investigate, prepare, and present

evidence at trial on a defense of self that would have justified a self-defense instruction (claim 6);

and to discover exculpatory evidence, i.e., a second knife that would have revealed that Petitioner

had no plan to kill because he would have used his own knife (the second knife) if he had had such

a plan (claim 7). Petitioner’s failure in this regard, so Respondent maintains, constitutes a

procedural default.

                       (1)     Governing Law

       A state prisoner who petitions for habeas corpus relief must first exhaust his available state

court remedies by presenting the claims sought to be redressed in a federal habeas court to the state

courts. 28 U.S.C. § 2254(b)(1). The exhaustion rule requires total exhaustion of state remedies,

Rose v. Lundy, 455 U.S. 509 (1982), meaning that a petitioner must have fairly presented each

claim for disposition to all levels of appropriate state courts, through one full round of established

review procedures. Baldwin v. Reese, 541 U.S. 27, 29 (2004); O’Sullivan v. Boerckel, 526 U.S.

838, 842 (1999). Petitioner has the burden to establish that he has exhausted his available state

remedies. Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994). A petitioner commits a procedural default

by failing to raise a federal claim through all levels of available state court review, which bars

habeas corpus relief unless that petitioner can show cause to excuse his default and prejudice as a


                                                 17
result of the alleged constitutional violation. See Coleman v. Thompson, 501 U.S. 722, 752-53

(1991).

                         (2)    Analysis

          Respondent maintains that Petitioner’s failure to present these specific claims to the TCCA

amounts to a procedural default, which precludes federal review. The Court has examined

Petitioner’s post-conviction appellate brief and it does not contain those particular claims of

ineffective assistance [Doc. 10-18 at 14-16]. Petitioner’s failure to present his three claims to the

TCCA for disposition constitutes a procedural default.

          Petitioner does not assert cause and prejudice to excuse his procedural default; indeed, he

concedes both that he committed the procedural default and that his procedural default forecloses

federal habeas review of the cited claims [Doc. 12 at 1]. The Court agrees and will not review

Claims 2, 6, or 7 alleging ineffective assistance of counsel.

                 b)      Adjudicated Ineffective Assistance Claims 1, 3, 4, 5 and 8

                         (1)    Applicable Law

          The Sixth Amendment provides, in pertinent part, “[i]n all criminal prosecutions, the

accused shall enjoy the right . . . to have the Assistance of Counsel for his defense.” U.S. Const.

amend. IV. A defendant has a Sixth Amendment right not just to counsel, but to “reasonably

effective assistance” of counsel. Strickland v. Washington, 466 U.S. 668, 687 (1984). In

Strickland, the Supreme Court set forth a two-pronged test for evaluating claims of ineffective

assistance of counsel:

                 First, the defendant must show that counsel’s performance was
                 deficient. This requires showing that counsel made errors so serious
                 that counsel was not functioning as the “counsel” guaranteed the
                 defendant by the Sixth Amendment. Second, the defendant must
                 show that the deficient performance prejudiced the defense. This
                 requires showing that counsel’s errors were so serious as to deprive

                                                  18
               the defendant of a fair trial, a trial whose result is reliable. Unless a
               defendant makes both showings, it cannot be said that the conviction
               . . . resulted from a break down in the adversary process that renders
               the result unreliable.

Id.

       In considering the first prong of the Strickland test, the appropriate measure of attorney

performance is “reasonableness under prevailing professional norms.” Id. at 688. A petitioner

asserting a claim of ineffective assistance of counsel must “identify the acts or omissions of

counsel that are alleged not to have been the result of reasonable professional judgment.” Id. at

690. The evaluation of the objective reasonableness of counsel’s performance must be made “from

counsel’s perspective at the time of the alleged error and in light of all the circumstances, and the

standard of review is highly deferential.” Kimmelman v. Morrison, 477 U.S. 365, 381 (1986).

Thus, it is strongly presumed that counsel’s conduct was within the wide range of reasonable

professional assistance. Strickland, 466 U.S. at 689.

       Second, a petitioner must demonstrate “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceedings would have been different.” Moss v. United

States, 323 F.3d 445, 454 (6th Cir. 2003) (quoting Strickland, 466 U.S. at 694). “A reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Id. at 454-455

(quoting Strickland, 466 U.S. at 694). Counsel is constitutionally ineffective only if a performance

below professional standards caused the defendant to lose what he “otherwise would probably

have won.” United States v. Morrow, 977 F.2d 222, 229 (6th Cir. 1992).

                       (2)     Analysis

       When Petitioner brought his post-conviction claims of ineffective assistance on appeal, the

TCCA initially cited to Strickland and applied its two-pronged test for evaluating such claims.

Brown, 2016 WL 6087671, at 5 (“To establish a claim of ineffective assistance of counsel, the

                                                  19
petitioner has the burden to show both that trial counsel’s performance was deficient and that

counsel’s deficient performance prejudiced the outcome of the proceeding”) (citing Strickland,

466 U.S. at 687). Accordingly, the TCCA’s decision on Petitioner’s ineffective assistance claims

was not contrary to the relevant Supreme Court precedent. The question then becomes whether

the TCCA unreasonably applied Strickland to the facts of his case. With this inquiry in mind, the

Court turns now to Petitioner’s claims of ineffective assistance.

                              (A)     Inadequate Amount of Time Meeting with Petitioner

       Petitioner alleges, as his first claim of ineffective assistance, that counsel spent inadequate

time meeting with him and discussing the case. Petitioner maintains that the five to seven hours

counsel consulted with him were too few hours to engage him in a discussion of his prosecution,

given the severity of the charges against him, the complexity of the case, and the punishment

attached to convictions on those charges.

       In reviewing this claimed attorney shortcoming, the TCCA iterated that counsel testified

at the post-conviction hearing that he had spoken with Petitioner “at great length . . . about the

case.” Brown, 2016 WL 6087671, at *6. The TCCA pointed out that the post-conviction court

accredited the testimony of counsel and co-counsel and resolved any disputes or conflicts in

testimony or evidence against Petitioner. Id., 2016 WL 6087671, at *5. The TCCA agreed with

the post-conviction court’s conclusion that counsel’s testimony established that he conducted “a

thorough investigation of the facts.” Id., 2016 WL 6087671, at *5. This conclusion implicitly

amounts to a finding that there was no deficient performance.

       Although the TCCA did not make a finding as to prejudice on this particular claim, a

“federal court should ‘look through’ the unexplained decision to the last related state-court

decision that does provide a relevant rationale. It should then presume that the unexplained



                                                 20
decision adopted the same reasoning.” Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). Here, the

post-conviction court determined that evidence to support a need for further investigation had not

been presented at the evidentiary hearing [Doc, 10-12 at 106 (pointing out the absence of “tangible

evidence” to show “what further investigation or preparation would have achieved or uncovered”].

Thus, the post-conviction court implicitly determined that Petitioner had not satisfied Strickland’s

prejudice prong by finding that no proof had been adduced to show what further investigation

would have uncovered.

       As one court has expressed it, “the brevity of time spent in consultation, without more,

does not establish that counsel was ineffective.” Easter v. Estelle, 609 F.2d 756, 759 (5th Cir.

1980). Moreover, “regardless of the number of times [Petitioner] met with counsel, the fact that

he was provided with a sufficient opportunity to discuss his case is all that is constitutionally

required.” McGhee v. United States, No. 1:04-CR-45, 2009 WL 595994, at *9 (E.D. Tenn. Mar.

6, 2009). Nothing suggests that counsel failed properly to prepare the case for trial as a result of

spending too little time consulting with Petitioner about the issues in his case. See United States

v. Mealy, 851 F.2d 890, 908 (7th Cir. 1988) (observing that “‘[w]e know of no case establishing a

minimum number of meetings between counsel and client prior to trial necessary to prepare an

attorney to provide effective assistance of counsel.’” (quoting United States v. Olson, 846 F.2d

1103, 1108 (7th Cir. 1988))). Indeed, the post-conviction court iterated that Petitioner admitted at

the post-conviction hearing that they had met numerous times and substantively prepared for trial

“over several hours” [Doc. 10-12 at 106].

       Petitioner has offered no evidence in this Court to show a reasonable probability of a

different outcome at trial, had counsel spent more than five to seven hours meeting with him and

discussing his case. To be sure, Petitioner’s “conclusory allegations regarding the time spent in



                                                21
consultation with his trial counsel do not show that he was prejudiced at trial[.]” Mealy, 851 F.2d

at 908; see also Akins v. United States, No. 1:04-CR-190, 2011 WL 122037, at *6 (E.D. Tenn. Jan.

14, 2011) (finding that a petitioner failed to show prejudice by failing to allege “what more

preparation time would have revealed and how it could have change (sic) the result of the criminal

proceedings”).

       Given the post-conviction court’s respective credibility findings as to the testimony by

counsel and Petitioner, this Court finds that implicit determinations by both the TCCA and the

post-conviction court that there was no prejudicial performance was not an unreasonable

application of Strickland. Thus, the TCCA’s decision on this claim must remain undisturbed.

                               (B)    Coerced Petitioner to Testify

        Petitioner’s second claim of ineffective assistance is that counsel coerced him to testify,

although Petitioner did not want to testify and although his testimony severely harmed his case. 4

Counsel testified at the post-conviction hearing that he had numerous discussions with his client

about the advantages to be gained from testifying and the disadvantages that could ensue if

Petitioner took the stand. Brown, 2016 WL 6087671, at 3. Counsel stated that he encouraged

Petitioner to testify to present his defenses of self-defense and voluntary intoxication because, in

essence, his testimony would provide the only proof of those two defenses. Id., 2016 WL 6087671,

at 3. After considering the proof offered at the evidentiary hearing, the post-conviction court

denied relief and, as noted, Petitioner appealed.

       On appeal, the TCCA iterated that counsel testified at the post-conviction hearing that he

had spoken with Petitioner “at great length” and had discussed “whether or not the petitioner



4
  Petitioner claimed in his post-conviction appellate brief that, while “he was very adamant about
not testifying,” counsel “convinced him to do it” and that he “felt he was forced into testifying at
the last minute” [Doc. 10-18 at 12, 14].
                                                    22
should testify in his own defense.” Brown, 2016 WL 6087671, at 6. The TCCA agreed with the

post-conviction court’s conclusion that counsel’s testimony established that he prepared the

Petitioner for his direct and cross-examination testimony. While the TCCA did not explicitly

address Petitioner’s coerced-testimony claim, the post-conviction court rejected the claim,

reasoning as follows:

               Petitioner complains that more emphasis should have been placed
               on the defense of self at his trial. Yet, the only witness that could
               have asserted such defense was Petitioner himself under the
               particular facts of this case. Quizzically, Petitioner in the next breath
               challenges that his testimony was forced and not voluntary. This
               Court is left to wonder the true nature of Petitioner’s complaint
               beyond his continued service of a life sentence. . . . If Petitioner
               desired the defense of self, only his testimony would sufficiently
               raise such a claim to the jury to warrant consideration and argument.
               To the contrary, if he didn’t want to testify, the defense of self would
               have never been raised, nor heard and considered by the petit jury.

[Doc. 10-12 at 104]. The post-conviction court then ruled against Petitioner based on his lack of

credibility and the logical inferences to be drawn from circumstances surrounding the claim of

coercion. More specifically, the post-conviction court stated that it “discredits Petitioner’s

testimony that he was forced to testify against his will given his obvious motivation and bias as

exhibited at the post-conviction hearing. Petitioner voluntarily took the stand to propose that the

murder was instigated by the deceased.” [Id.].

       “Credibility determinations are factual determinations” and “[a]s such, a decision based on

a credibility determination ‘will not be overturned on factual grounds unless objectively

unreasonable in light of the evidence presented in the state court proceeding.’” Merzbacher v.

Shearin, 706 F.3d 356, 367 (4th Cir. 2013) (quoting Miller-El v. Cockrell, 537 U.S. 322, 340

(2003)); see also Cooey v. Anderson, 988 F. Supp. 1066, 1074–75 (N.D. Ohio 1997) (commenting

that § 2254(d)’s deference requirement to a state court’s findings applies to factual findings by a



                                                  23
state trial court or an appellate court). Petitioner points to nothing to show that the post-conviction

court’s factual determination was objectively unreasonable, and this Court must defer to the factual

finding.

        Indeed, defense of self, according to the TCCA’s opinion, was one of two theories

formulated to combat the first-degree premeditated murder charge. Brown, 2016 WL 6087671, at

2 (observing that counsel testified that the defense’s strategy to defeat the premediated murder

charge was “to show that the petitioner had acted in self-defense and that he lacked the capacity to

premeditate due to his voluntary intoxication”). The sole method of presenting self-defense, as

the post-conviction court thoughtfully determined, was through presentation of testimony by

Petitioner. 5

        This Court finds that the state court’s decision on this ineffective-assistance claim did not

ensue from an unreasonable application of Strickland. This claim warrants no habeas corpus relief.

                               (C)     Conflict of Interest

        Petitioner maintains, as his third claim of ineffective assistance, that counsel suffered from

a conflict of interest because co-counsel previously had represented the victim. At the post-

conviction hearing, counsel testified that Petitioner never mentioned his office’s prior

representation of the victim and that he was unaware that co-counsel had represented the victim,

until Petitioner sought post-conviction relief. Brown, 2016 WL 6087671, at *3. Similarly, co-

counsel testified that Petitioner never told him that he had represented the victim; that he (co-



5
  According to counsel’s testimony at the evidentiary hearing, Petitioner had given a statement to
law enforcement that he stabbed the victim when he awoke to find the victim sodomizing him
[Doc. 10-13 at 33]. Counsel testified that he discussed with Petitioner that his testimony would
not be required if that statement had been put into evidence, but that the prosecutor indicated that
the statement would not be used unless it was needed in rebuttal [Doc. 10-13 at 33]. Counsel
testified that he believed that “to put on proof of the defense of self-defense, [Petitioner] would
have to testify” and that he encouraged his client to testify [Doc. 10-13 at 33-34].
                                                  24
counsel) was unaware of that representation until he learned of Petitioner’s allegations in the post-

conviction petition; and that, at that point, he looked into the matter, id., 2016 WL 6087671, at *3,

and determined that in the past he had represented the victim on a charge of the sale and/or delivery

of narcotics [Doc. 10-13 at 52].

       A criminal accused has a right to conflict-free representation under the Sixth Amendment.

Wood v. Georgia, 450 U.S. 261, 271 (1981) (“Where a constitutional right to counsel exists, our

Sixth Amendment cases hold that there is a correlative right to representation that is free from

conflicts of interest.”) (citations omitted); Gillard v. Mitchell, 445 F.3d 883, 890 (6th Cir. 2006)

(citing Smith v. Anderson, 689 F.2d 59, 62-63 (6th Cir. 1982)). An attorney who labors under an

“actual conflict of interest” has rendered ineffective assistance of counsel. Gillard, 445 F.3d at

890 (citing Strickland, 466 U.S. at 692, for its holding that proof of an actual conflict satisfies the

ineffectiveness prong, and creates a presumption of prejudice). “An actual conflict ... is a conflict

of interest that adversely affects counsel’s performance.” Id. (quoting Mickens v. Taylor, 535 U.S.

162, 172 n. 5 (2002)).

       Yet, “a possibility of conflict is insufficient to establish a violation of [the petitioner’s]

Sixth Amendment rights, and no violation occurs where the conflict is irrelevant or merely

hypothetical.” Harbison v. Bell, 408 F.3d 823, 836 (6th Cir. 2005) (citing Moss v. United States,

323 F.3d 445, 463–64 (6th Cir. 2003)) (alteration added). Where a § 2254 petitioner raises a

conflict of interest claim based on successive representation, not on joint or multiple

representation, the two-pronged Strickland standard applies. Stewart v. Wolfenbarger, 468 F.3d

338, 350-51 (6th Cir. 2006); Whiting v. Burt, 395 F.3d 602, 619 (6th Cir. 2005); Lordi v. Ishee,

384 F.3d 189, 193 (6th Cir. 2004). 6



6
    Successive representation typically involves “previous unrelated representation of a co-
                                                  25
       Under Strickland, Petitioner “must establish both that his trial counsel suffered from an

actual conflict of interest and that the conflict of interest adversely affected the quality of

representation.” Leonard v. Warden, Ohio State Penitentiary, 846 F.3d 832, 844 (6th Cir. 2017);

see also Mickens, 435 U.S. at 174 (holding that where “there is a conflict rooted in counsel’s

obligations to former clients,” the petitioner was required “to establish that the conflict of interest

adversely affected his counsel’s performance”) (emphasis in original).

       The post-conviction court heard all the evidence, including testimony given by Petitioner,

counsel, and co-counsel, and found that Petitioner had failed to establish that co-counsel’s

representation of the deceased victim in a narcotics case amounted to a conflict of interest [Doc.

10-12 at 103]. The post-conviction court further found that Petitioner had failed to show any

prejudice because co-counsel served as second-chair assistant during Petitioner’s premeditated

murder prosecution (crediting co-counsel’s testimony that he “was not substantially involved” in

Petitioner’s representation) and because the jurors heard substantial proof that the victim used

illegal narcotics, including on the date of his death [Doc. 10-12 at 97, 103]. The clear implication

from the post-conviction court’s latter finding is that the quality of co-counsel’s representation was

unaffected by any alleged conflict. The post-conviction court concluded that Petitioner had not

met his burden of showing an actual conflict of interest and was not entitled to relief.

       When the issue was presented on appeal, the TCCA determined that the record supported

the post-conviction court’s findings and conclusions, pointing to counsel’s testimony at the

evidentiary hearing that he was unaware of the fact that his office had previously represented the

victim in a drug case and to co-counsel’s testimony that he similarly was unaware that he had



defendant and/or trial witness,” whereas joint representation is the simultaneous representation of
co-defendants at trial and multiple representation is the representation of co-defendants at severed
trials. Lordi, 384 F.3d a 193.
                                                  26
represented the victim until he learned of the allegations in the post-conviction petition and

reviewed the record. Brown, 2016 WL 6087671, at *6. The TCCA declined to grant relief.

        Petitioner has not explained here, nor did he explain in the state courts, how co-counsel’s

previous representation of the victim on unrelated narcotics charges caused him to abandon his

duties to Petitioner. Nor did Petitioner identify, either in this Court or the state courts, co-counsel’s

specific acts or omissions that resulted from counsel’s purported divided loyalties to the victim or

Petitioner. See Strickland, 466 U.S. at 690 (requiring a claim of ineffective assistance to specify

the acts or omissions of counsel that resulted unprofessional judgment). Indeed, the only fact

Petitioner presented to the state court was that co-counsel represented the victim in a previous

narcotics prosecution [Doc. 10-12 at 16]. But that fact, as the post-conviction court noted, in and

of itself, does not demonstrate that a conflict of interest arose [Id.]. Without evidence “that a

conflict existed or that any decision was influenced,” the existence of an actual conflict is pure

speculation. Lordi, 384 F.3d at 193; see also Jalowiec, 657 F.3d at 315 (observing that “typical

successive representation [does] not pose an actual conflict of interest”).

        The state courts did not unreasonably apply Strickland in rejecting Petitioner’s claim that

co-counsel gave ineffective assistance by laboring under a conflict of interest. See Lordi, 384 F.3d

at 193 (finding no unreasonable application of Strickland in “a case of a potential conflict of

interest due to a successive representation that never ripened into an actual conflict”).

Furthermore, because the Supreme Court has never addressed a conflict of interest that arises from

the hybrid kind of successive representation here alleged, the TCCA decision on this claim cannot

be seen as an unreasonable application of Supreme Court precedent. See Carey v. Musladin, 549

U.S. 70, 77 (2006) (explaining that in the absence” of holdings from this Court regarding the

[issue] involved here, it cannot be said that the state court “unreasonabl[y] appli[ed] clearly



                                                   27
established Federal law” (quoting 28 U.S.C. § 2254(d)(1))).

        Petitioner cannot be granted habeas corpus relief on this instant claim.

                                (D)     Did Not Attend Petitioner’s Mental Evaluation

        Petitioner maintains that counsel failed to attend his psychiatric evaluation and familiarize

himself with the affidavit submitted in connection with that evaluation that contained self-

incriminating information used against him at trial. Petitioner asserts that, had counsel been

present at the examination and studied the affidavit, he could have moved to suppress the affidavit

that set forth the incriminating material. 7

        At the post-conviction hearing, counsel explained that he objected initially to the admission

of Petitioner’s psychiatric evaluation but that he withdrew the objection because the prosecution

expert’s report contained essentially the same account of the crime Petitioner gave to him and to

the defense’s mental health expert, i.e., that “substances were used, it was a sexual assault, and he

reacted to that sexual assault” [Doc. 10-13 at 27-28]. Counsel also pointed out that the report

included Petitioner’s claims of self-defense and voluntary intoxication [Doc. 10-13 at 28]. Recall

that these were Petitioner’s bedrock defenses against the first-degree murder charge. Too, counsel

testified that the prosecutor had told him that the State would not use the evaluation at trial unless

it became necessary to use it as rebuttal evidence and that this is what happened.




7
  Petitioner’s claim focuses on an affidavit made in connection with his psychological evaluation.
The state court record contains a copy of Petitioner’s evaluation that was admitted into evidence
at trial as an exhibit to the prosecution expert’s rebuttal testimony [Doc. 10-4 at 54-55; Doc. 10-
12 at 27-33]. However, the record does not contain an affidavit supporting the evaluation.
Petitioner’s post-conviction challenge was to statements he made during the court-ordered
psychiatric examination, which he characterized as a “confession,” but he did not mention a
supporting affidavit [Doc. 10-12 at 12-13]. Thus, the Court understands that Petitioner is
grounding his ineffective assistance claim on counsel’s failure to seek to suppress the evaluation
itself based on Petitioner’s self-incriminating statements included therein, rather than counsel’s
failure to seek to suppress an affidavit, the existence of which cannot be verified in the record.
                                                 28
       The post-conviction court, as explained before, accredited counsel’s testimony over that of

Petitioner’s, including counsel’s explanation of his rationale for withdrawing his objection. The

post-conviction court determined that there was no deficient performance, noting that “[i]f

Petitioner desired the defense of self, suppression of his self-serving statements would be the last

tactic considered” [Doc. 10-12 at 104].

       During Petitioner’s post-conviction appeal, he raised this issue, claiming that counsel was

ineffective “for not preparing him for the examination by the State’s expert witness or attending

his meeting with the expert.” Brown, 2016 WL 6087671, at *4. The TCCA noted that counsel

testified at the evidentiary hearing in the post-conviction court that he “spoke with and prepared

the petitioner for his examination by the expert witnesses” and that the post-conviction court had

accredited that testimony. This factual finding necessarily resulted in an implicit determination

that counsel did not render a deficient performance with respect to the “no preparation” aspect of

Petitioner’s ineffective assistance claim.

       Neither the TCCA or the post-conviction court specifically ruled on Petitioner’s allegation

that counsel did not attend his evaluation. However, the post-conviction court determined that

suppression of Petitioner’s self-serving statements to the expert “is a non-issue as Petitioner

himself told the jurors everything of substance subsequently related by State rebuttal experts”

[Doc. 10-12 at 105]. This determination implicitly was a finding that counsel’s alleged errors

purportedly made in connection with Petitioner’s psychological evaluation—alleged errors which

included Petitioner’s claim that counsel did not attend his evaluation—did not prejudice Petitioner.

The TCCA did not grant relief on the claim.

       Relief will be available only if the state court’s application of Strickland was unreasonable.

Counsel explained that he withdrew his objection because the psychiatric evaluation merely



                                                29
reiterated statements about the circumstances surrounding the killing to which Petitioner and his

expert already had testified. Counsel further explained that the evaluation contained evidence

relating to Petitioner’s claims of self-defense and voluntary intoxication. Both defense attorneys

characterized it as “trial strategy” to allow the evaluation to be submitted to the jury as a trial

exhibit [Doc. 10-12 at 103-03].

        The Supreme Court has held that a state court does not unreasonably apply Strickland’s

deficient-performance component by accepting an attorney’s explanation “that suppression would

serve little purpose in light of [Petitioner]’s other full and admissible confession, to which [two

witnesses] could testify.” See Premo v. Moore, 562 U.S. 115, 123-124 (2011). Counsel made a

reasonable tactical decision to withdraw his objection to the psychological evaluation because it

contained Petitioner’s statements about the killing which mirrored Petitioner’s trial testimony and

that of his expert and because the evaluation also contained support for Petitioner’s claims of self-

defense and voluntary intoxication. Strategic decisions such as these are particularly difficult to

attack so as to demonstrate deficient performance. Strickland, 466 U.S. at 690 (“[S]trategic

choices made after thorough investigation of law and facts relevant to plausible options are

virtually unchallengeable . . . .”).

        Similarly, as the post-conviction court held, there was no prejudice because “Petitioner

himself told the jurors everything of substance subsequently related by State rebuttal experts”

[Doc. 10-12 at 105]. “A strategic decision cannot be the basis for a claim of ineffective assistance

unless counsel’s decision is shown to be so ill-chosen that it permeates the entire trial with obvious

unfairness.” Hughes v. United States, 258 F.3d 453, 457 (6th Cir. 2001); see also Harrington, 526

U.S. at 112 (“The likelihood of a different result must be substantial, not just conceivable.”). The

unchallenged evaluation contained information about the circumstances of the killing that was



                                                 30
cumulative, and there is no reasonable probability of changing an outcome by objecting to

cumulative evidence. Cf., Wong v. Belmontes, 558 U.S. 15, 22 (2009) (finding that where “[s]ome

of the evidence was merely cumulative of the humanizing evidence [counsel] actually presented;

adding it to what was already there would have made little difference . . . [thus a petitioner] cannot

establish Strickland prejudice); Boutte v. Biter, 556 F. App’x 623, 625 (9th Cir. 2014) (concluding

that “[t]he absence of evidence that was cumulative of what had already been presented . . . does

not undermine our confidence in the outcome”) (quotations and citation omitted); Rhode v. Hall,

582 F.3d 1273, 1287 (11th Cir. 2009) (finding no prejudice because “[c]ounsel is not required to

present cumulative evidence and “[b]ecause the evidence that [petitioner] faults counsel for failing

to present is . . . cumulative”); Still v. Lockhart, 915 F.2d 342, 344 (8th Cir. 1990) (counsel’s

failure to object to the admission of evidence is not prejudicial where the evidence is cumulative

of “other evidence that would prove the same proposition”).

        The TCCA’s resolution of the suppression issue, which necessarily resolved the claim that

counsel did not attend Petitioner’s psychological evaluation, was not an unreasonable application

of Strickland.

                               (E)     Failure to Call Defense Witnesses

       Petitioner maintains that counsel failed to interview defense witnesses to establish that he

and the victim always carried weapons and that the victim had violent propensities. In addressing

Petitioner’s ineffective assistance claims, the TCCA indicated that lead counsel’s testimony at the

post-conviction hearing established that “he conducted a thorough investigation of the facts,

including whether the victim had any previous history of violent acts or violent crimes[.]” Brown,

2016 WL 6087671, at *6.




                                                 31
       The TCCA then focused its attention on Petitioner’s claim that counsel should have called

witnesses to establish the victim’s violent propensities. The TCCA observed that Petitioner had

not presented those alleged witnesses at the evidentiary hearing on his post-conviction petition.

This omission was significant, according to the TCCA, because “to succeed on a claim that counsel

did not properly investigate or call favorable witnesses at trial, a petitioner must generally elicit

favorable testimony from those witnesses at the evidentiary hearing.” Id., 2016 WL 6087671, at

*6. This was so, according to the TCCA, because “a post-conviction court may not speculate ‘on

the question of ... what a witness’s testimony might have been if introduced’ at trial.” Id., 2016

WL 6087671, at *6 (quoting Black v. State, 794 S.W.2d 752, 757 (Tenn. Crim. App. 1990)).

       Again, the TCCA emphasized that the post-conviction court accredited the testimony of

counsel and co-counsel and resolved any “disputes or conflicts in the proof and testimony” against

Petitioner. Id., 2016 WL 6087671, at *5. The post-conviction court, so iterated the TCCA,

determined that counsel “formulated a cogent defense trial strategy” and engaged in “a valiant

effort” to direct the jury’s attention toward facts that were favorable to Petitioner’s self-defense

and voluntary intoxication defenses and away from “overwhelmingly negative facts” and robust

proof of his guilt. Id., 2016 WL 6087671, at *5. Despite the “very difficult circumstances” and

the “sordid” facts of the case confronting the defense attorneys, the post-conviction court

concluded, according to the TCCA, that their representation had been exceptional. Id., 2016 WL

6087671, at *3, 5. Determining that the record supported the post-conviction court’s findings and

conclusions, the TCCA found no reason to disagree with the lower state court’s decision and

affirmed the lower state court’s judgment on the ineffective assistance of counsel claims. Id., 2016

WL 6087671 at *6.




                                                 32
        To prevail on this claim, Petitioner must show that the TCCA’s application of Strickland

was not reasonable. This showing can be accomplished if Petitioner directs the Court to a Supreme

Court case that holds that Strickland requires a different resolution on a claim that counsel failed

to interview witnesses, where a petitioner does not present the testimony of those witnesses at an

evidentiary hearing to establish to what those witnesses would testified at trial. Petitioner has

failed to cite to any Supreme Court precedent along these lines and he, thereby, has failed to

demonstrate that the TCCA’s adjudication of his claim “was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.” Harrington,

562 U. S. at 103.

        The writ of habeas corpus will not issue with respect to this alleged attorney error.

                               (F)      Cumulative Error

        Petitioner maintains that counsel’s errors, though each error, viewed in isolation, might be

harmless, when considered collectively, amount to such prejudice as to have denied him a fair trial.

       Petitioner presented the cumulative-error claim to the post-conviction court. That court

discussed the issue, noting that, as a prerequisite to the application of the cumulative error doctrine,

“actual errors must be found in the proof” [Doc. 10-12 at 107]. The post-conviction court, noting

that it found no error of any kind, concluded that the cumulative error doctrine did not apply to

Petitioner’s case and that his claim failed.

        On appeal, the TCCA merely noted that Petitioner was raising a cumulative error claim,

but did not further address it. See Brown, 2016 WL 6087671, at *4 (“The petitioner argues on

appeal that trial counsel made a number of errors in representation, the cumulative effect of which

was to deprive him of the effective assistance of counsel and a fair trial.”). The TCCA, however,

concluded that Petitioner had not met his burden of showing that he was denied the effective



                                                  33
assistance of counsel and affirmed the post-conviction court’s denial of his collateral review

petition.

        Petitioner will be entitled to the writ of habeas corpus if he demonstrates that the state

court’s adjudication of his cumulative-error claim was contrary to or an unreasonable application

of a controlling rule in a Supreme Court case. Petitioner has not made that showing and this Court

concludes that he cannot make it. This is so because the Supreme Court has not held that a district

court may look to the cumulative effects of errors in deciding whether to grant habeas corpus relief.

See Williams v. Anderson, 460 F.3d 789, 816 (6th Cir. 2006) (explaining that “the law of this

Circuit is that cumulative error claims are not cognizable on habeas because the Supreme Court

has not spoken on this issue.” (citing Moore v. Parker, 425 F.3d 250, 256 (6th Cir. 2005)); Lorraine

v. Coyle, 291 F.3d 416, 447 (6th Cir. 2002) (observing that “[t]he Supreme Court has not held that

distinct constitutional claims can be cumulated to grant habeas relief”); cf., Getsy v. Mitchell, 495

F.3d 295, 317 (6th Cir. 2007) (assuming, without deciding, that cumulative error could provide

basis for § 2254 relief and holding that no relief is warranted if “there are simply no errors to

cumulate.”).

        Because there is no Supreme Court precedent on this issue, the state court’s adjudication

of Petitioner’s cumulative error claim could not have been unreasonable application of the relevant

rule in a Supreme Court case. See Carey, 549 U.S. at 77. Habeas corpus relief is unavailable for

this claim.

        Furthermore, the instances of error raised in his § 2254 cumulative-error claim are not the

same ones he offered in the state courts. A petitioner must raise a claim under the same legal

theories in state courts as he does in federal courts; raising a claim in a different legal context in

state courts does not exhaust it for federal habeas corpus purposes. Wong v. Money, 142 F.3d 313,



                                                 34
322 (6th Cir. 1998) (“This circuit has held that the doctrine of exhaustion requires that a claim be

presented to the state courts under the same theory in which it is later presented in federal court.”).

        Because Petitioner did not exhaust those attorney-error claims in state courts and because

state remedies are now foreclosed, he has committed a state procedural default and must show

cause and prejudice to obtain habeas corpus review. Murray v. Carrier, 477 U.S. 478, 488 (1986).

No such showing has been made or even offered and Petitioner has committed an unexcused

procedural default of his new legal theories in his cumulative-error claim. And if those specific

attorney-error claims were exhausted in state courts, it remains that, for the above reasons,

Petitioner is not entitled to relief. See 28 U.S.C. § 2254(b); see also Granberry v. Greer, 481 U.S.

129, 133–34 (1987) (permitting a court to deny a habeas petition (or claim) on the merits, despite

a failure to exhaust state remedies).

                                        IV.   CONCLUSION

       Based on the preceding law and analysis, this pro se state prisoner’s application for a writ

of habeas corpus will be DENIED and this case will be DISMISSED.

                         V.     CERTIFICATE OF APPEALABILITY

       Finally, the Court must consider whether to issue a certificate of appealability (COA)

should Petitioner file a notice of appeal. A petitioner may appeal a final order in a § 2254 case

only if he is issued a COA, and a COA will be issued only where the applicant has made a

substantial showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c). A petitioner

whose claims have been rejected on a procedural basis must demonstrate that reasonable jurists

would debate the correctness of a court’s procedural ruling. Slack v. McDaniel, 529 U.S. 473, 484

(2000); Porterfield v. Bell, 258 F.3d 484, 485-86 (6th Cir. 2001). A petitioner whose claims have

been dismissed on their merits must show that reasonable jurists would find the assessment of the



                                                  35
constitutional claims debatable or wrong. See Slack, 529 U.S. at 484.

       After having reviewed each claim individually and in view of the procedural basis upon

which is based the dismissal of several claims and the law upon which is based the dismissal on

the merits of the rest of the claims, reasonable jurors would neither debate the correctness of the

Court’s procedural rulings nor its assessment of the claims. Id. Because Petitioner has failed to

make a substantial showing of the denial of a constitutional right, a COA will not issue.



               IT IS SO ORDERED.

                                                            ENTER:



                                                                    s/ Leon Jordan
                                                              United States District Judge




                                                36
